Citation Nr: 1242470	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  95-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than June 21, 1993 for award of a 30 percent rating for post-concussive syndrome with post-traumatic headaches, on direct appeal of a January 2000 rating decision.  

2.  Whether there was clear and unmistakable error (CUE) in a May 1956 rating decision that reduced the rating assigned for acute brain syndrome (concussion) recovered, with neurotic residuals, from 30 percent to zero percent (noncompensable).  

3.  Whether there was CUE in a June 1958 rating decision that severed service connection for emotionally unstable personality.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  Initially, the Veteran appealed a July 1994 rating decision that denied a compensable rating for post concussive syndrome with post-traumatic headaches.  In January 2000, the RO granted a 10 percent rating, effective June 21, 1993 and the Veteran disagreed with the effective date assigned for that rating.  Subsequently, the rating was changed to 30 percent, effective June 21, 1993.  In a May 2004 decision, the Board addressed the issues reflected on the title page of the instant decision.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In October 2006, the Veterans Court remanded the direct appeal issue to the Board and in May 2007 the Board remanded that issue to the RO.  In that October 2006 decision, the Veterans Court also determined that the Board acted without jurisdiction in addressing the merits of the CUE issues but upheld the Board's determination that the May 1956 and the June 1958 decisions were not void ab initio.  The Veterans Court's and the Board's remands are discussed in detail in the instant decision.  

In May 2010 rating decisions, the RO adjudicated the request for revision of the May 1956 and June 1958 RO decisions based on alleged CUE in those decisions.  Technically, then the issues come to the Board on appeal of January 2000 and May 2010 RO decisions.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1956 rating decision, the RO granted service connection for "acute brain syndrome (concussion), recovered, with neurotic residuals," and assigned a 30 percent disability rating.  

2.  On May 29, 1956, the RO issued a decision in which it reduced the rating for acute brain syndrome (concussion), recovered, with neurotic residuals, from 30 percent to noncompensable; the reduction was effective July 29, 1956; VA notified the Veteran of this reduction and was given 60 days from the date of the rating decision to present evidence showing that the reduction should not be made; and he failed to submit any evidence or argument during this time period.  The Veteran did not file a timely appeal.  

3.  The correct facts, as they were known at the time, were before the RO at the time of the May 1956 decision and the RO correctly applied the statutory and regulatory provisions extant at the time in reducing the disability rating for acute brain syndrome (concussion), recovered, with neurotic residuals.  

4.  In the May 1956 rating decision, the RO described the service connected disability as "emotionally unstable personality, previously rated acute brain syndrome (concussion) recovered with neurotic residuals."  
 
5.  In March 1958, the RO issued a proposed rating decision to sever service connection for emotionally unstable personality on the basis that the award of service connection for that disability was clear and unmistakable error because it was not a ratable disability recognized by VA; the Veteran was notified of this proposed action at his address of record and he was given 60 days in which to respond, which he failed to do.

6.  A June 1958 RO decision effectuated the severance of service connection for emotionally unstable personality, determining that the establishment of service connection for emotionally unstable personality in the May 1956 rating decision was clearly erroneous; it also determined that service connection was retained for acute brain syndrome, recovered, and that a noncompensable rating for acute brain syndrome was warranted as no residuals or otherwise disabling manifestations were evident.  The Veteran did file a timely appeal.  

7.  The correct facts, as they were known at the time, were before the RO at the time of the June 1958 decision and the RO correctly applied the statutory and regulatory provisions extant at the time in severing service connection for emotionally unstable personality.  

8.  After 1958, the first claim for an increased rating for residuals of the Veteran's in-service concussion was received by VA on June 21, 1993.

9.  Evidence of record does not show that the Veteran's post concussive syndrome with post traumatic headaches increased in severity in the one year prior to receipt of his claim on June 21, 1993.  


CONCLUSIONS OF LAW

1.  There was no CUE in the May 1956 rating decision to reduce the disability rating assigned for acute brain syndrome (concussion), recovered, with neurotic residuals from 30 percent to zero percent.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012)

2.  There was no CUE in the May 1958 rating decision to sever service connection for emotionally unstable personality.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012)

3.  The criteria for an effective date earlier than June 21, 1993, for award of a compensable rating for post-concussive syndrome, with post-traumatic headaches, have not been met.  38 U.S.C.A. §§ 5110(a), (b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.400(a), (o) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant decision, the Board first provides a factual background underlying all issues on appeal.  This includes procedural facts as such are necessary to understand this case.  Next, the Board provides an analysis of the relevant law as applied to the facts with regard to whether there was CUE in the May 1956 and the June 1958 RO decisions.  Then the Board turns to whether there is a basis for an earlier effective date for the award of a compensable rating for post-concussive syndrome, with post-traumatic headaches based on a direct appeal of the January 2000 rating decision that assigned June 21, 1993 as the effective date; as opposed to a collateral attack of the 1956 and 1958 rating decision.  Finally, the Board provides a discussion of VA's compliance with the remands in this case, followed by a discussion as to how VA has met its duty to assist the Veteran in substantiating an earlier effective date.  


I.A.  Merits - Factual Background

In March 1954, the Veteran sustained a concussion when injured in a parachute jump during active service.  In January 1956, VA received the Veteran's claim of entitlement to service connection for "Head Injury (residual headaches)."  VA afforded him an examination on March 2, 1956.  The report of that examination documents the Veteran's reports of gastric disturbance, headaches, and nervousness.  Examination results were all normal or negative.  Relevant diagnosis was "acute brain syndrome (concussion) recovered with neurotic residuals - - headaches, gastric complaints, tension, irritableness, moderately severe."  

In a March 27, 1956 rating decision, the RO awarded service connection for acute brain syndrome (concussion) recovered, with neurotic residuals; and assigned a 30 percent rating under the criteria found in the 1945 Schedule for Rating Disabilities at Diagnostic Code 9105, for neurosis.  In a facts section of that decision, the RO stated that the Veteran had sustained a concussion during service and that "[h]e now complains of headaches, gastric complaints and tension with irritableness.  These are diagnosed as neurotic residuals of the concussion."  In the letter informing him of that decision, the RO stated that the award was for his "brain concussion with residual nervousness."  

The Veteran was admitted to a VA Hospital on March 14, 1956 with complaints of severe headaches.  Physical examination did not reveal any significant abnormalities.  Laboratory and diagnostic tests were normal.  Psychiatric examination revealed emotional lability, instability, and immaturity.  Psychometric examinations revealed that he was primarily psychopathic with much of the hysteroid in his personality.  VA provided psychiatric treatment and discharged him on April 24, 1956 with a diagnosis of emotionally unstable personality, improved.  

In April 1956, the RO received a claim from the Veteran for increased compensation for nervous trouble.  In a May 1956 rating decision, the RO informed the Veteran that the disability for which he had been granted service connection had been diagnosed as a personality disorder.  The RO informed the Veteran that the claims file showed that at the time of the concussion there were no neurologic findings and no neurologic findings during the VA examination.  Also stated was that the evidence before the adjudicators showed that the prior evaluation was not substantiated because the disability had been diagnosed as a personality disorder.  By letter, the RO informed him that a zero percent rating would be assigned for the acute brain syndrome (concussion) recovered, with neurotic residuals, effective July 29, 1956, 60 days after the date of the letter.  The RO told him that he could submit any evidence he desired to have considered to show why the proposed action should not be taken and if such evidence was not received within 60 days, VA would discontinue his compensation payments.  Nothing was submitted and the proposed action became effective July 31, 2006.  The rating decision indicates that the action was pursuant to the VA regulation in effect at that time, VAR 1009(E).  

Of record is a VA social study dated in October 1956.  The study does not refer to the Veteran's concussion other than to note the Veteran's mother report that he had written to her during service to tell her that he was in the hospital but had said little about his condition.  Also noted was the mother's report that when the Veteran returned home he told her that he had jumped from a plane at 500 feet but his parachute did not open, and that she hesitated to believe the account.  

There is no communication of record received within one year of the May 1956 decision indicating that the Veteran wished to appeal the decision to the Board or that he disagreed with the decision.  

In a November 1956 rating decision, the RO denied the Veteran's claim for an increased rating for acute brain syndrome (concussion) recovered, with neurotic residuals.  That same month it informed him of that decision and of his procedural and appellate rights.  There is no communication of record received within one year of the November 1956 decision indicating that the Veteran wished to appeal the decision to the Board or that he disagreed with the decision.  There is no evidence added to the claims file within one year of that decision tending to substantiate the claim for an increased rating.  

In December 1957, the Veteran was again admitted to a VA Hospital.  Physical examination was essentially negative as were laboratory and neurological examinations.  Mental examination resulted in a diagnosis of emotionally unstable personality.  He was discharged in March 1958.  Under a heading for present status of the service-connected disability, the report refers the reader to the diagnosis of emotionally unstable personality.  

In March 1958, the RO sent a letter to the Veteran informing him that it had previously awarded service connection for emotionally unstable personality but the condition is not recognized under VA law as a disability because it is a constitutional or developmental abnormality.  The letter informed him that VA was proposing to sever service connection for emotionally unstable personality but that service connection would remain for residuals of his concussion.  It informed him that he was allowed 60 days from the date of the letter to submit any evidence to show why service-connection should not be severed.  

In the June 1958 rating decision, the RO severed service-connection for emotionally unstable personality on the basis that the award of service connection for that disability was clearly erroneous.  It explained that service connection for "acute brain syndrome (concussion) recovered" was retained but as there were no residuals or otherwise disabling manifestations of the condition, it was considered noncompensable.  The RO explained that the provisions of VAR 1009(D) were not for application.  It listed the regulation under which service-connection was severed as VAR 1009(A).  

There is no communication of record received within one year of the June 1958 decision indicating that the Veteran wished to appeal the decision to the Board or that he disagreed with the decision.  

The next relevant communication from the Veteran, and the first mention of his concussion after the 1950s was a request to reopen his claim, received on June 21, 1993.  The RO construed this as a claim for an increased rating for acute brain syndrome (concussion) and denied the claim in July 1994.  The Veteran appealed that decision and in November 1997 the Board remanded the issue to the RO for additional development - to afford the Veteran an examination and to assist him in obtaining any identified relevant treatment records.  

In January 2000 the RO increased the rating for post concussive syndrome with post traumatic headaches to 10 percent, effective June 21, 1993 and returned the matter to the Board.  The Veteran disagreed with the effective date assigned for that rating.  In November 2000, the Board granted an increased rating to 30 percent, effective June 21, 1993, and denied an effective date earlier than June 21, 1993 for a compensable rating.  

Following that decision, VA moved the Veterans Court to remand the matter so that VA could comply with the newly enacted Veterans Claims Assistance Act (VCAA).  The Veterans Court granted the motion in April 2001, vacating that part of the November 2000 decision that denied an effective date earlier than June 21, 1993 for a compensable rating for service-connected post-concussion syndrome, manifested by chronic headaches.  In September 2001 the Board remanded that issue for compliance with the VCAA.  It was in that motion that the Veteran and the Secretary of Veterans' Affairs (the Parties) first raised the issue of whether there was CUE in the May 1956 and June 1958 rating decisions.  

The matter was returned to the Board and in May 2004 the Board issued a decision in which it determined that CUE had not been pled with the legally required specificity, that the 1956 and 1958 RO decisions were not void ab initio due to procedural error, and that neither decision was subject to revision based on a finding of CUE.  The Board also denied the direct appeal of the earlier effective date issue.  

The Veteran appealed that decision, and in an October 2006 decision, the Veterans Court affirmed the Board decision in part, vacated the decision in part, remanded one matter for readjudication, and dismissed the CUE appeal.  

The Veteran argued to the Veterans Court that the May 1956 and June 1958 RO decisions were void ab initio because VA failed to comply with applicable regulations governing reduction of ratings.  In the October 2006 decision, the Veterans Court discussed the notification procedures found at VAR 1009 and referred to Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) for the holding that when VA reduces a disability rating without observing applicable regulations the reduction is void ab initio.  The Veterans Court next discussed in detail the Board's determination as to the 60 day notification requirements and how the RO had complied with those requirements.  Ultimately, the Veteran's Court upheld that part of the May 2004 Board decision that determined that the May 1956 and June 1958 rating decisions were not void ab initio.  

The Veteran's Court found that the Board should have dismissed the CUE issues after determining that CUE was not properly pled.  The Veterans Court also held that the Board did not have jurisdiction to address the merits of the CUE claims because the RO had not yet addressed them and the Board was without original jurisdiction as to a claim of CUE in an RO decision.  It explained that the Board should have referred the CUE issues to the RO to address in the first instance.  The Veterans Court vacated the direct appeal on the basis that VA had not satisfied its duty to assist the Veteran in obtaining records of treatment at the San Francisco VA Medical Center (VAMC) and remanded that part of the case to the Board for compliance.  

In May 2007, the Board remanded the matter to the RO for compliance with the VCAA duty to assist.  In the introduction of that remand the Board referred the CUE claims to the RO to address in the first instance.  Following additional development by the RO, the direct appeal has been returned to the Board for appellate consideration.  

In May 2007, the RO received a motion for revision of the May 1956 and June 1958 decisions on the basis of CUE.  In two decisions dated in May 2010, the RO determined that no revision was warranted as to either decision.  In May 2010, the Veteran initiated an appeal to the Board of those decisions.  Following issuance of a statement of the case in December 2011, the Veteran perfected his appeal in January 2012.  


I.B.  Merits - Analysis of CUE Issues

At the outset, the Board notes that it does not have jurisdiction to address whether the May 1956 or June 1958 decisions are void ab initio for failure to follow the applicable notice provisions extant at that time.  This is because the Veterans Court, in the October 2006 decision, already upheld the Board's 2004 determination in this regard.  Where a superior court, such as this one, affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the superior court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed.Cir.2003), cert. denied, 540 U.S. 1082, 124 S.Ct. 943, 157 L.Ed.2d 758 (2003); Disabled Am. Veterans v. Gober, 234 F.3d 682, 693 (Fed.Cir.2000); see also May v. Nicholson, 19 Vet. App. 310 (2005). 

The Veteran contends that the June 1956 and May 1958 rating decisions contain CUE.  He does not contend that he appealed the rating decisions or that the rating decisions are not "final."  For the sake completeness the Board first reviews the status of those decisions, then turns to a statement of the relevant facts, and then to an analysis of the law as applied to those facts.  

A direct appeal to the Board of an RO decision is initiated by the filing of a notice of disagreement with the decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.200 (2012).  A notice of disagreement is a statement, reduced to writing, that can reasonably be construed as expressing dissatisfaction with the RO's decision and a desire to contest the result.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.201 (2012).  If a notice of disagreement is not received within one year of mailing of notice of the decision to the claimant, the decision becomes final.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302(a) (2012).  Once a decision becomes final it generally may not be reopened or allowed.  38 U.S.C.A. § 7105(c).  

The RO mailed notice of the May 1956 decision to the Veteran that same month and included notice as to his procedural and appellate rights.  No document that could be construed as a notice of disagreement with that decision was received by the RO within one year of the mailing of notice of that decision.  Similarly, the RO mailed notice of the June 1958 decision that same month along with notice as to as to his procedural and appellate rights.  Again, no document that could be construed as a notice of disagreement was received by the RO within one year of the mailing of notice of that decision.  

The Veterans Court has held that application of 38 C.F.R. § 38 C.F.R. 3.156(b) dictates that if new and material evidence is received within the appeal period of a decision, the decision does not become final until such time as VA considers the evidence.  See King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  The regulation in effect in 1956 and 1958, VAR 1201(B) (Transmittal Sheet 125, April 12, 1955) was consistent with 38 C.F.R. § 3.156(b).  The Board has therefore considered whether any new and material evidence was submitted during that one year.  The only evidence added to the file was a social study dated October 1956.  That study is not material evidence under either the current definition found at 38 C.F.R. § 3.156(a) or the definition found in the applicable regulation, VAR 1205 (Transmittal Sheet 125, April 12, 1955), in 1956 and 1958.  

Both decisions are therefore final.  A decision that has become final may be collaterally attacked via an assertion that it contained CUE and if the decision is found to contain CUE it must be reversed or revised.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

CUE is established when certain conditions have been met.  First, either the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1995).  Second, the alleged error must be "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); and finally, the error must have "manifestly changed the outcome" of the prior decision.  Id.; see Bustos v. West, 179 F .3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting the "manifestly changed the outcome" language in Russell ).  That is, errors constituting CUE must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed based on the record and the law that existed at the time of" the decision.  Russell, 310 Vet. App. at 314.  

In May 2007, the Veteran's representative argued that the May 1956 rating decision contained CUE.  First, the representative argued that there was no new and material evidence to justify the reduction in the rating assigned and that the Veteran was discharged from the hospital in April 1956, not because he did not have headaches but because he was not considered a candidate for psychotherapy.  Also argued was that the 1956 hospitalization did not address headaches or gastric disturbances.  The representative concluded that VA did not comply with VAR 1009 because the reduction was not based on new and material evidence and not based on a change in the Veteran's condition.  

In the September 2010 notice of disagreement, the Veteran's representative again argued that new and material evidence had not been added to the record to justify the May 1956 reduction of the disability rating.  The representative also argued that there was no showing that the Veteran's post concussion headaches had improved and therefore no evidence to warrant a reduction in his disability rating.  

VAR 1009 (Transmittal Sheet 125, April 12, 1955), the regulation relied upon by the RO in both the 1956 and 1958 rating decisions, consisted of five subsections, labeled (A) through (E).  Subsections (A) and (B) addressed reversing or amending a rating decision.  Subsection (C) addressed determinations in effect prior to March 1933.  Subsection (D) addressed severance of service connection based on clear and unmistakable evidence.  Subsection (E) addressed the reduction of an award.  

The May 1956 rating decision was based on application of subsection (E).  It did not reverse or amend a prior rating decision; rather it reduced the rating assigned for acute brain syndrome (concussion) recovered with neurotic residuals.  

Subsection E provided as follows:  

When the reduction of an award for a service-connected disability is considered warranted by a change in physical condition, the rating agency will prepare an appropriate rating extending the present evaluation 60 days from the date of rating, followed by the reduced evaluation.  In all such cases award action and approval will be processed at the time of rating but the date of submission and approval entered on the award form will be the date following expiration of the 60-day period following the date of rating.  The reduction or discontinuance of the award shall become effective, in accordance with paragraph III(b), part I, Veterans Regulation No. 2(a) on the last day of the month in which the approval of the award is effective.  In view of the time limitation the veteran will be promptly notified in writing at the time that such award action and approval are processed that the reduction or discontinuance will be effective as provided above, without further notice, if additional evidence is not submitted within the 60-day period.  If the veteran submits additional evidence within the 60-day period, the rating and all award or approval action processed in accordance with the foregoing shall be reconsidered and confirmed, modified, or canceled as required.  

Transmittal Sheet 125, April 12, 1955.  

The references to new and material evidence and clear and unmistakable error are found in subsection (A) and have to do with reversal or revision of a prior rating decision and severance of service connection.  Clear and unmistakable evidence is also referred to in subsection (D) where a change of diagnosis is the basis for severing service connection.  As the May 1956 rating decision was a reduction in the rating assigned for residuals of concussion (and a grant of service connection for personality disorder), and was correctly based on subsection (E), the representative's arguments regarding new and material evidence and clear and unmistakable error as necessary to reduce the rating assigned are without merit.  

Service connection had never been established for headaches or gastric disturbances as residuals of the Veteran's concussion.  The only residual for which service connection had been established was neurosis.  The designation of the disability specified the residual as neurotic residuals and the letter sent to him referred to it as nervousness.  The evidence of record at the time of the May 1956 decision established that the Veteran's neurosis was due to his personality disorder.  Thus, the only residual for which service connection had been established for his concussion no longer existed due to that condition.  Rather, the psychiatric symptoms suffered by the Veteran were determined to be due solely to his personality disorder.  

Furthermore, even if gastric disturbances and headaches had been the basis for the award of the 30 percent rating, it cannot be said that it was undebatable error to find from the evidence before the RO at the time showed that the Veteran no longer had any residuals of his concussion.  The hospital summary noted his admitting complaints of headaches but also explained that there were no physical findings of significant abnormality, that all diagnostic tests were normal or negative, and that psychiatric examination was abnormal and due to emotionally unstable personality.  In short, a disagreement as to how the RO weighed the evidence cannot support a finding of CUE.  

The RO did not sever service connection for any disability in the 1956 rating decision; it reduced a rating.  The representative misstates the law extant at the time in stating that VAR required new and material evidence or clear and unmistakable evidence to reduce a disability rating.  

Additionally, the representative misstates the facts.  The representative stated in the notice of disagreement that VA had determined in its March 1956 award of service connection that a nexus existed between the Veteran's headaches and his concussion and that the grant was based on headaches, gastric disturbances, and tension with irritableness.  This is not the case.  The March 1956 rating decision states, under a facts section, that the Veteran "now complains of headaches, gastric complaints and tension with irritableness.  These are diagnosed as neurotic residuals of the concussion."  The RO rated his disability under the criteria found at Diagnostic Code 9105.  Those criteria are for neurosis.  It listed his disability as neurotic residuals in the rating decision.  Therefore, the RO did not determine in the March 1956 rating decision that there was a nexus between the Veteran's headaches and his in-service concussion.  

The Board finds no clear and unmistakable error, in the May 1956 rating decision to reduce the rating assigned for acute brain syndrome (concussion) recovered with neurotic residuals.  

As to the June 1958 rating decision, in May 2007 the Veteran's representative argued that there was no new and material evidence to show that the Veteran's condition had changed.  The representative also argued as follows:  

The June 1958 rating decision explicitly stated that the May 1956 rating decision involved CUE.  If that statement applied to the rating change in the 1956 decision, then the rating would be restored to 30%.  If not, and the 1958 action were to be taken as an independent reduction in ratings, it failed to comply with the requirements of VAR 1009.  

In the September 2009 notice of disagreement, the representative argued that there was no showing that the Veteran's headaches improved.  

These arguments are without merit.  

The RO severed service connection for personality disorder in the 1958 rating decision because the RO had committed clear and unmistakable error in that portion of the 1956 rating decision that granted service connection for disability that was not due to injury or disease; not because of anything to do with new or material evidence or the lack thereof.  The RO did not reduce a rating in the June 1958 decision.  

It is noted that at the time of the May 1956 grant of service connection for a personality disorder, 38 C.F.R. § 3.63(f) provided that psychopathic personality is not a disease or injury within the meaning of applicable legislation.  The May 1956 decision had CUE on its face in that it granted service connection for disability due to a condition that was by definition not a disease or injury.  It had awarded service connection based on misapplication of the regulation extant at the time of the decision.  

The June 1958 decision was a severance of service connection for unstable personality disorder, nothing more.  It is recognized that the RO referred to the rating assigned for acute brain syndrome (concussion) recovered with neurotic residuals and the decision is not a model of clarity in that regard.  However, the decision did not disturb the May 1956 determination to reduce the rating assigned for acute brain syndrome (concussion) recovered with neurotic residuals and therefore had no effect as to the rating assigned for acute brain syndrome (concussion) recovered with neurotic residuals in the May 1956 RO decision.  Hence, the state of the Veteran's headaches at that time is not relevant to the June 1958 decision.  

As to the second argument, the June 1958 decision was not a rating reduction.  The June 1958 decision determined that there was CUE in the grant of service connection for a personality disorder.  The June 1958 rating decision did not find CUE in the reduction of the rating assigned for the concussion.  The June 1958 decision did not disturb that part of the May 1956 decision that reduced the rating assigned for the residuals.  It did not state that it was reducing a rating.  Rather it severed service connection for personality disorder pursuant to VA R 1009(A), nothing more.  Hence, requirements for reducing a rating were not for application in the June 1958 decision.  

VAR 1009(A) provided as follows:

No rating board or other agency of original jurisdiction will reverse or amend, except upon new and material evidence, a decision rendered by the same or any other rating board, adjudicative agency or by an appellate authority, except where such reversal or amendment is clearly warranted by a change in law or by a specific change in interpretation therof specifically provided for in a VA issue:  Provided, That a rating board or other ajdudicative agency may reverse or amend a decision by the same or any other rating board or adjudicative agency where such reversal or amendment is obviously warranted by clear and unmistakable error shown by the evidence in file at the time the prior decision was rendered.  A rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision has been made on the date of the reversed decision.  (See also VA Regulation 1201.)  Where the severance of service connection is considered warranted on the facts of record, see subparagraph (D) therof.  

Transmittal Sheet 125, April 12, 1955.  

Neither new and material evidence nor a change in the law was required to reverse the 1956 award of service connection for unstable personality disorder.  Rather, the RO was permitted by VAR 1009(A)  to reverse the award of service connection for emotionally unstable personality because clear and unmistakable error was shown by the evidence in the file at the time of the May 1956 rating decision - emotionally unstable personality was not considered an injury or disease for VA purposes.  

Here, the RO was correct in its statement that subsection (D) was not for application.  Paragraph (D) of VAR 1009 required medical certification in cases where severance of service connection was based on a change of diagnosis.  The RO did not sever service connection for residuals of the concussion.  Rather, it severed service connection for a personality disorder.  In other words, there was no change in diagnosis as far as the 1958 rating decision.  It dealt with only one diagnosis - emotionally unstable personality.  That diagnosis had been in place since prior to the May 1956 rating decision.  The basis for the severance was that it was clear and unmistakable evidence to grant service connection for emotionally unstable personality.  

For these reasons, the Board finds that neither the pleadings submitted in this case nor the record, supports a finding that there was CUE in the May 1956 decision to reduce the rating assigned for residuals of the in-service concussion nor the June 1958 rating decision to sever service connection for a personality disorder.  The requirements for revision of those decisions have not been met and the appeal must therefore be denied.  


I.C.  Merits - Analysis of the Issue on Direct Appeal of the January 2000 Decision

The award of the 30 percent rating for post-concussive syndrome with post-traumatic headaches is the date that VA received the claim for an increase, June 21, 1993.  

"Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012).  

Following the 1957 RO decision to deny the increase then claimed, the next communication from the Veteran or his representative relevant to the concussion disability was his claim received on June 21, 1993.  The 1957 decision was final because the Veteran had not timely appealed the decision and because no new and material evidence had been added to the record within one year of the decision.  The date of claim in this case is therefore June 21, 1957.  Unless a regulatory or statutory section that specifically provided otherwise is applicable, the effective date of the award can be no earlier than June 21, 1993.  

A specific statutory provision for claims for increase provides that, "[t]he effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2012).  The implementing regulation provides that that the date of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held as follows:

Thus, consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim.  

Id.  

The only evidence relevant to the period of time between June 21, 1992 and June 21, 1993 are treatment notes signed by Dr. G.Z. and physician assistant R.C.  Those notes document that the Veteran had bronchitis, had been under stress due to legal problems, and had been light headed.  Assessment was diabetes, chronic bronchitis, and chronic obstructive pulmonary disease.  These records, then, do not provide evidence that residuals of the Veteran's concussion had increased in severity prior in the year prior to June 21, 1993.  

As there is no evidence of record showing that the Veteran's post-concussive syndrome with post-traumatic headaches increased in severity in the one year prior to receipt of his claim on June 21, 1993, the preponderance of evidence is against assigning an effective date earlier than June 21, 1993 for a compensable rating for that disability.  The appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.A.  Due Process - Compliance with Remand Directives

A remand from the Veterans Court or the Board confers on the appellant, as a matter of law, the right to compliance with the remand directives, and the Board errs when it fails to ensure such compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board finds that there has been compliance with the October 2006 Veterans Court's remand, the May 2007 Board remand, and the November 1997 Board remand.  

In the October 2006 decision, the Veterans Court determined that VA had not fulfilled its duty to assist the Veteran in obtaining evidence to substantiate his claim and remanded the direct appeal issue so VA could fulfill that duty.  Specifically, the Veterans Court directed that VA must make additional efforts to obtain treatment records from the San Francisco, California VA Medical Center (VAMC) (also identified as the Fort Miley VAMC).  It also determined that VA had not fulfilled its duty to assist because it had not adequately informed the Veteran, following its initial attempt to obtain the records, that the records either did not exist or could not be located.  Finally, it stated that the Board should have referred the matter of whether there was CUE in the May 1956 or June 1958 RO decisions to the RO for it to address those issues in the first instance.  

In its May 2007 remand, the Board referred the CUE issues to the RO.  Subsequently, the RO adjudicated those requests for revision of the May 1956 and June 1958 RO decisions and the Veteran perfected an appeal to the Board of the RO's decision.  There has thus been compliance with those parts of the Veterans Court's and the Board's remands.  

In its May 2007 remand, the Board directed the RO to obtain copies of the complete records of all psychiatric treatment and evaluation of the Veteran at VA medical facilities in Fort Snelling and St. Cloud, Minnesota, and at Long Beach, Sawtelle, Santa Monica, and San Francisco, California.  It directed the RO to send the Veteran and his attorney a letter requesting that he provide sufficient information and authorization to enable VA to assist him in obtaining any additional pertinent evidence.  

The Board finds that there has been compliance with the Veterans Court's October 2006 remand directives and the Board's May 2007 remand directives as to the duty to assist the Veteran in obtaining evidence to substantiate his claim for an earlier effective date on direct appeal.  

In November 2007, the RO requested records, via VA Form 10-7131, from the Long Beach, California, St. Cloud, Minnesota, and Minneapolis, Minnesota VAMCs.  In December 2007, the RO received negative response from the Long Beach, California VAMC.  Also of record is a May 2010 request for records from the VAMC in San Francisco; this is listed as a third request and is for records from 1956 to the present.  There are July 1998 and March 2008 VA Forms 10-7131 requesting records of treatment from the VAMC in San Francisco for the period from 1992 forward.  

After receiving another communication from the Veteran in December 2007, the RO sent additional requests for records from the St. Cloud VAMC.  The RO received a negative response in April 2008 from the Minneapolis VAMC, records from the Long Beach, VAMC, and a negative response in June 2008 from the VA Greater Los Angeles Health Care System.  In April 2009 the RO received a negative response from the VAMC in St. Cloud.  In June 2009, the RO received records of treatment of the Veteran from the 1990s at the VAMC in Los Angeles.  Of note, the Sawtelle VAMC is in Los Angeles.  Received in August 2010 are records in response to VA's request to the VAMC in San Francisco for the period from 1956 to the present.  These records are from 2008 and 2009.  Of note, the Eureka Medical Clinic records are included in these records.  

In February 2010, the RO issued a supplemental statement of the case with regard to the issue of entitlement to an effective date earlier than June 21, 1993 for the 30 percent rating for post concussive syndrome with post traumatic headaches.  There is an extensive list of evidence including treatment notes as well as that there had been negative responses received with regard to treatment notes not obtained.  

The Board finds that VA has complied with directives regarding the duty to assist specified in the Veterans Court's October 2006 decision and the Board's 2007 Remand.  Specifically, the RO has requested and received records from the VA Healthcare System of Los Angeles and from the San Francisco VAMC.  Its requests encompassed the applicable pertinent periods and it is noted that the records include records from the Eureka VA facility and the Los Angeles Healthcare system includes Santa Monica.  The RO also requested records from the Long Beach California and the St. Cloud Minnesota treatment facilities and received negative responses.  From the Veteran's affidavit received in 2012, it is clear that he is aware that the records do not exist.  

Noted in the Veterans Court's 2006 decision is that the Veteran had raised argument as to whether there had been compliance with the Board's November 1997 remand.  Therefore, the Board will address that matter.  The issue remanded in November 1997 was entitlement to a compensable rating for acute brain syndrome (concussion).  It directed the RO to contact the Veteran to determine the specific benefit he was seeking; obtain names and addresses of all providers of treatment for his concussion since June 1992 and obtain records of such treatment from the VAMC in San Francisco, ensure that the Veteran was afforded an examination to determine the severity of his acute brain syndrome disability, and readjudicate the claim.  As already explained, the RO complied with the directive that had to do with requesting the Veteran to identify treatment providers and assisting him in obtaining evidence.  The examination was provided and as that examination was provided many years after June 1993, and the issue of rating higher than 30 percent after 1993 is not before the Board, even if there was some error having to do with that examination, such error is harmless with regard to the issues before the Board.  The Board finds that there has been compliance with the November 1997 remand.  


II.B.  Due Process - VCAA Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable to the CUE issues.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA inapplicable to claim that RO decision contained CUE); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (holding that CUE motion is not claim for benefits and that VCAA definition of claimant cannot encompass person seeking revision of final decision based on CUE).

With regard to the direct appeal, the only notice that matters at this point is notice addressing the evidence pertinent to assigning effective dates and the Veteran's and VA's respective duties in obtaining such evidence.  Adequate notice as to this element was provided in a letter sent to the Veteran in November 2007.  Although this notice was provided after the initial adjudication of his claim by the RO, he has since had a meaningful opportunity to participate in the processing of his claim since that notice was provided and the RO has readjudicated the claim in a February 2012 supplemental statement of the case, thus curing the timing error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the records pertinent to the CUE issues are necessarily only those that were of record at the time of the 1956 and 1958 decisions.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (explaining that "evidence that was not part of the record at the time of the prior determination may not form the basis of a finding that there was an act of clear and unmistakable error").  VA therefore has no duty to assist the Veteran in obtaining any evidence with regard to the CUE issues.  Although the Veteran has reported that he received treatment at VA facilities in the late 1950s, even if this is accurate and the records still exist but are not associated with the claims file, such records could not change the outcome of the Board's decision with regard to whether there was CUE in the 1956 or 1958 decisions because the Board is limited in its review of those decisions to the evidence of record at that time of the decisions.  As explained in the following paragraph, there can be no argument that VA records not actually associated with the claims file were constructively of record at the time of the 1956 and 1958 decisions.  

That VA records are constructively of record, regardless of whether they are physically associated with the claims file, was first expressed in Bell v. Derwinski, 2 Vet. App. 611 (1992).  In Lynch v. West, 12 Vet. 391 (1999) held that the constructive notice doctrine (that VA is deemed to have constructive knowledge of VA generated documents not actually before the RO) is not retroactive to VA adjudications occurring before the Bell decision was rendered in 1992.  As explained in more detail in the CUE section of the instant decision, no evidence not before the RO in 1956 and 1958 can affect the Board's decision as to the CUE matters.  Hence, regardless of what records the Veteran has identified, VA has no duty to assist him in obtaining post-service records with regard to the CUE issues because it could not consider them if it did obtain them.  

As explained in the section addressing the merits of the earlier effective date issue on direct appeal, the only evidence relevant to whether the effective date should be earlier than the July 21, 1993 date of claim is evidence tending to show that there was an increase in disability of his post concussive with post traumatic headaches in the one year prior to July 21, 1993.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  Evidence prior to July 21, 1992 (one year prior to the date of claim) could not show that the disability increased in severity between July 21, 1992 and July 21, 1993.  This was the point of the holding in Gaston.  Similarly, retroactive opinions found in evidence after July 21, 1993, would not be evidence in accordance with the legislative intent of a grace period described in Gaston.  Hence, such records are not evidence relevant to whether an earlier effective date is warranted.  VA's duty to assist a claimant in obtaining evidence extends only to assisting the claimant in obtaining relevant evidence.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010).  

As explained in the section addressing compliance with the remands in this case, the RO has obtained all available identified relevant records of treatment at VA facilities and the Veteran has been informed of the results of the RO's efforts.  The Board is aware that the Veteran stated in a December 2007 letter that he was treated at the VA Hospital in Montana in 1957 or 1958 for vertigo and headaches; however, such records, even if they exist, are not relevant to any issue before the Board and VA has no duty to assist him in obtaining them.  

The Board will detail the RO's efforts in assisting the Veteran in obtaining treatment records and the results of those efforts.  In November 2007, the RO sent an appropriate letter to the Veteran, included a VA Form 21-4142 Authorization and Consent to Release Information to VA, and instructed the Veteran to complete one such form for each provider of pertinent treatment.  

In December 2007, the RO also received a statement from the Veteran identifying nine providers of treatment, including Federal Correctional Institutions in Arizona and California for treatment between the year 2000 and the year 2007; Glide Medical at an address he identified, and Dr. "L.N," for treatment from 1960 to 1973; as well as various VA treatment facilities, already discussed.  He included one VA Form 21-4142 without any address, dates, or condition listed.  

In April 2009, the Veteran submitted another list of treatment providers.  He included in this list many of the same providers, and also included Garberville Hospital, Dr. "T", San Francisco General Hospital, and military service medical centers.  In May 2009, the RO sent a letter to the Veteran informing him that VA required completed VA Form 21-4142s for each health care provider that he had identified, and listed the private treatment providers that he had identified, with the exception of the San Francisco General Hospital.  

In August 2009, VA received a letter from the Veteran in which he provided addresses for 12 treatment providers and indicated that he did not know the address of another treatment provider.  In May 2010, the RO sent additional VA Form 21-4142s to the Veteran an informed him that previous VA Form 21-4142s had expired and were invalid.  It instructed him to complete the forms for the treatment providers that he had identified.  A report of general information documents a telephone conversation that took place with the Veteran in July 2010.  This states that the Veteran called about his remanded appeal and referred to the VA letter requesting that he complete the VA Form 21-4142s.  He stated that that he had provided the medical records that VA had informed him it had not received.  

There are completed VA Form 21-4142s signed by the Veteran in August 2010 for the following treatment providers:  Dr. "Z", with no address, for treatment of all conditions from 1984 to 1992; the Federal Correction Institution in Sheridan Oregon, with no dates of treatment for all conditions; the Federal Correction Institution at Terminal Island, for treatment of all conditions from 1999 to 2000; Physician Assistant "R.C." for all conditions from 1984 to 1992, and the Federal Correction Institution at Safford Arizona for treatment of all conditions from 2002 to 2004.  

In November 2010, the RO sent letters requesting the Veteran's treatment records to the following identified providers:  the Federal Corrections Institution at Phoenix Arizona and at Lompoc California; the Long Beach Memorial Hospital, Dr. H.T., Dr. I.T., Dr. W.K.; Glide Medical Services, the San Francisco General Hospital, and Dr. L.N.  Records were subsequently added to the record from the San Francisco Medical Center and the Long Beach Memorial Medical Center.  In November 2010, the RO received a negative response to its request for records of treatment by Dr. W.K.  In November 2010, the RO received records from Glide Health Services.  

Also of record, and discussed in the Merits section of the instant document, are records of treatment by Dr. Z. and the physicians assistant, R.C., during the relevant period.  

In an April 2011 statement the Veteran stated that as far as the providers such as the prisons and Dr. I.T., all of the records have either been destroyed or lost.  He stated that he had no more evidence to submit and asked VA to decide his "new claim."  This is apparently in response to claims other than what are the subject of this appeal.  It is noted that subsequent to the 2007 remand the Veteran has filed additional claims for benefits.  There are records requests associated with those claims and records more recent than 1993.  Those records however are not pertinent to the issues that are the subject of the instant Board decision.  

In August 2012, the Veteran's representative submitted a letter with an attached affidavit signed by the Veteran.  In the affidavit, the Veteran referred to Dr. L.N., treatment at the Long Beach Veterans Hospital, and treatment at the Sawtelle Hospital.  The Veteran noted that records from Dr. L.N. had been sought but were not available due to his retirement many years ago.  He also referred to the Fort Snelling VA medical facility and treatment in 1957, alleging that such treatment was inappropriate and that his benefits were terminated because he should not submit to a lobotomy.  His representative contended that it was not clear if VA had requested records from all of the identified treatment providers and asked that VA do so if it had not already done so.  

The Board finds that VA has requested and received responses, either negative responses or responses with treatment records, from all VA treatment providers, as well as all non-VA treatment providers with regard to any evidence that could be relevant to the issues presently before the Board.  Much of the evidence that the Veteran has identified, for example treatment by Dr. L.N. and at the Snelling VA medical facility, both many years prior to June 21, 1992, are not relevant to the issues before the Board and VA has no duty to assist him in obtaining such evidence.  The record also demonstrates that RO has informed the Veteran as to the records that were not obtainable and he has acknowledged that the records are not obtainable.  Thus, the Board concludes that it has met its duty to assist the Veteran in this case with regard to assisting him in obtaining existing evidence.  

Finally, the only issue before the Board subject to the VCAA duty to assist is the earlier effective date issue on direct appeal.  VA has no duty to assist the Veteran by providing him with an examination or obtaining a medical opinion because there is no reasonable possibility that such assistance could not substantiate an effective date earlier than June 21, 1993.  See 38 U.S.C.A. § 5103A(2).  

Neither the Veteran nor his representative has identified and existing available relevant evidence, and the record does not otherwise indicate, any additional existing relevant evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied as to an effective date earlier than June 21, 1993 for award of a 30 percent rating for post-concussive syndrome with post-traumatic headaches, on direct appeal of a January 2000 rating decision.  

The appeal is denied as to whether there was CUE in a May 1956 rating decision that reduced the evaluation assigned for acute brain syndrome (concussion) recovered with neurotic residuals from 30 percent disabling to non-compensable.  

The appeal is denied as to whether there was CUE in a June 1958 rating decision that severed service connection for emotionally unstable personality.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


